DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
There is a number of embodiments (or species) existed in pending claims 1-8 but no burden at this point of time.

Claim Objections
	“, comprising the steps of:” (claim 1, line 1-2) should be updated to: --“, said method comprising steps of:--".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the scope of the claims directed to method and claim 2 directed to structure element of the fan stator which should be reformatted to reflect method limitations.  The use of” wherein the providing of the fan stator further comprise laminating a plurality of silicon steel to form the laminated silicon steel core; forming insulation supports at an upper and lower of the laminated silicon core; and locating the coil lead holders on the insulating supports” is/are suggested. 
	“are fixedly and electrical connected” (claim 7, line 2-3); “being located” (claim 8, line 3) should be rewritten to positive method limitations the use of:” fixing by electrically connecting the coil lead wire holder to the circuit board . . .” is/are suggested.

 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 4-6, 7-8  is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP8-126238, herein after the ‘238.
	The ‘238 discloses the claimed manufacturing method of fan stator structure, comprising the steps of: 
	5providing a fan stator (see Fig. 1); 
	providing a plurality of coil lead wire holders 4/15 at an end of the fan stator; and 
	winding lead wires 13 on the fan stator to form coils (see Figs. 1, 5), and 
	setting and connecting a 10front end and a back end of each of the lead wires to the coil lead wire holders (see Figs. 1, 5, depicts the wires leads 13  ends being setting and connecting in the holder 4/15 ).  Therefore, the above limitations is/are met by the ‘238  
	As applied to claims 3, 5, 6 appears to met by the ‘238 see Figs. 1 and 5 for teaching of  insulating supports associated with holders 4/15 .
	Limitations of claim 7-8 are also satisfied by the ‘238 (see Figs. 1 and 5 where 16 is PCB that interconnected to coil lad wire ends and supports thereto).


Claim(s) 1, 4-6  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant Admitted prior Art (APA) see Figs. 1a-2c, and the discussed under the heading “background of the Invention” in pages 1-2, respectively.  Or in an alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior Art (APA).
	The APA discloses the claimed manufacturing method of fan stator structure, comprising the steps of: 
	5providing a fan stator 5 (see Figs. 1-2); 
	providing a plurality of coil lead wire holders 55-56 at an end of the fan stator; and 
	winding lead wires 541, 542 on the fan stator to form coils (see Fig. 1), and 
	setting and connecting a 10front end and a back end of each of the lead wires to the coil lead wire holders (see Figs. 2a-2b, depicts the wires leads 541-542 being setting and connecting in the holder 55/56).  Therefore, the above limitations is/are met by the APA. 
	As applied to claims 3, 5, 6 appears to met by the APA see Figs. 1 and 2a-b for teaching of insulating supports associated with holders 55/56 .

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior Art (APA) or the’238.
Regarding the material configurations such as silicon steel and insulating support as set forth in the above claims.   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the well-known materials includes the above, since silicon steel and insulating support materials are selected based on design considerations and tradeoffs between cost, electrical properties, and dielectric properties.
As applied to claim 4, welding includes resisting and laser welding is well known processes, therefore not inventive when departing from APA/the’ 238 and common general knowledge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt